     Case 8:19-cv-00442-AG-KES Document 12 Filed 04/04/19 Page 1 of 5 Page ID #:59




1       Alan G. Laquer (SBN 259257)
        alan.laquer@knobbe.com
2       Jonathan A. Menkes (SBN 279677)
        jonathan.menkes@knobbe.com
3       KNOBBE, MARTENS, OLSON & BEAR, LLP
        2040 Main Street, Fourteenth Floor
4       Irvine, CA 92614
        Telephone: 949-760-0404
5       Facsimile: 949-760-9502
6       Attorneys for Defendant
        GHOST MANAGEMENT GROUP, LLC d/b/a WEEDMAPS
7
8
9                        IN THE UNITED STATES DISTRICT COURT
10                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                                 SOUTHERN DIVISION
12
13       OCTAVIO SANCHEZ, d/b/a                    Case No.
         WEEDMENU, an individual,                  8:19−cv−00442 AG (KES)
14
15                   Plaintiff,                    DECLARATION OF ALAN G.
                                                   LAQUER IN SUPPORT OF
16             v.
                                                   DEFENDANT WEEDMAPS’
17       GHOST MANAGEMENT GROUP, LLC               MOTION TO DISMISS
18       d/b/a WEEDMAPS, a Delaware limited
         liability company, and VIRTUAL            Hearing:
19       SUPPORT, LLC                                May 6, 2019
                                                     10:00 a.m.
20
                     Defendants.                     Courtroom 10D
21
                                                   Honorable Andrew J. Guilford
22
23
24
25
26
27
28
     Case 8:19-cv-00442-AG-KES Document 12 Filed 04/04/19 Page 2 of 5 Page ID #:60




1             I, Alan G. Laquer, declare as follows:
2             1.        I am a partner in the law firm of Knobbe, Martens, Olson & Bear, LLP
3       and am licensed to practice law in the State of California. I am counsel for Ghost
4       Management Group, LLC d/b/a Weedmaps (“Weedmaps”) in this matter. I have
5       personal knowledge of the matters set forth herein and can testify completely thereto.
6             2.        Attached hereto as Exhibit 1 is a true and correct copy of a screenshot
7       of the weedmenu.com website homepage located at https://weedmenu.com/, as of
8       April 3, 2019.
9             3.        Attached hereto as Exhibit 2 is a true and correct copy of the logo
10      located at https://weedmenu.com/assets/build/img/weedmenu-top-logo.svg, which
11      is the logo file that is displayed in the top-left corner of the weedmenu.com website
12      homepage (Exhibit 1 hereto), as of April 3, 2019.
13            4.        Attached hereto as Exhibit 3 is a true and correct copy of the
14      Weedmenu.com Privacy            Policy   located   at https://weedmenu.com/privacy-
15      policy.html, which is accessed through the “Privacy Policy” hyperlink at the bottom
16      of the weedmenu.com website homepage (Exhibit 1 hereto), as of April 3, 2019.
17            5.        Attached hereto as Exhibit 4 is a true and correct copy of the
18      Weedmenu.com Terms and Conditions located at https://weedmenu.com/terms-and-
19      conditions.html, which is accessed through the “Terms & Conditions” hyperlink at
20      the bottom of the weedmenu.com website homepage (Exhibit 1 hereto), as of April
21      3, 2019.
22            6.        Attached hereto as Exhibit 5 is a true and correct copy of the Complaint
23      from the matter Ghost Management Group, LLC d/b/a Weedmaps v. Octavio
24      Sanchez, Central District of California Case No. 8:18-cv-337 (the “Weedmaps vs.
25      Sanchez case”), filed on February 27, 2018. I was counsel of record for Weedmaps
26      in that Weedmaps vs. Sanchez case. I have spoken to Mr. Octavio Sanchez, the
27      defendant in that prior case, and he has confirmed to me that he is the plaintiff in this
28      present case.
                                                   -2-
     Case 8:19-cv-00442-AG-KES Document 12 Filed 04/04/19 Page 3 of 5 Page ID #:61




1               7.    Attached hereto as Exhibit 6 is a true and correct copy of the Certificate
2       of Registration for United States Trademark Registration No. 4,196,102, which was
3       Exhibit 7 to the Complaint in the Weedmaps vs. Sanchez case referenced
4       immediately above (Exhibit 5 hereto).
5               8.    Attached hereto as Exhibit 7 is a true and correct copy of the Stipulation
6       of Dismissal With Prejudice, filed in the Weedmaps vs. Sanchez case on October 26,
7       2018.
8               9.    Attached hereto as Exhibit 8 is a true and correct copy of a letter that I
9       sent by email and caused to be sent by U.S. Postal Service Certified Mail to Virtual
10      Support, LLC on August 16, 2018.
11              10.   Attached hereto as Exhibit 9 is a true and correct copy of the front and
12      back of each of the U.S. Postal Service Certified Mail Receipt and Return Receipt
13      for the transmittal of my letter to Virtual Support, LLC on August 16, 2018,
14      referenced immediately above (Exhibit 8 hereto).
15              11.   Attached hereto as Exhibit 10 is a true and correct copy of an email that
16      I sent on August 16, 2018 to support@weedmenu.com, which was the email address
17      listed for Virtual Support, LLC in the Weedmenu.com Terms and Conditions located
18      at https://weedmenu.com/terms-and-conditions.html (Exhibit 4 hereto). I attached
19      to this email my letter (Exhibit 8 hereto), a copy of the Complaint in the Weedmaps
20      vs. Sanchez case (Exhibit 5 hereto), and a status from the U.S. Patent and Trademark
21      Office regarding a trademark application related to Virtual Support, LLC.
22              12.   Attached hereto as Exhibit 11 is a true and correct copy of a letter
23      Weedmaps received from Mr. Sanchez, dated January 29, 2019, and a copy of the
24      Federal Express package that I have been informed it was received in.
25              13.   Attached hereto as Exhibit 12 is a true and correct copy of an email that
26      I sent to Mr. Sanchez on February 1, 2019.
27              14.   Attached hereto as Exhibit 13 is a true and correct copy of an email that
28      I received from Mr. Sanchez on February 1, 2019.
                                                  -3-
     Case 8:19-cv-00442-AG-KES Document 12 Filed 04/04/19 Page 4 of 5 Page ID #:62




1             15.    Attached hereto as Exhibit 14 is a true and correct copy of the U.S.
2       Patent and Trademark Office’s Trademark Electronic Search System (TESS) report
3       for U.S. Trademark Application Serial No. 88171614, as of April 2, 2019.
4             16.    Attached hereto as Exhibit 15 is a true and correct copy of the U.S.
5       Patent and Trademark Office’s Trademark Electronic Search System (TESS) report
6       for U.S. Trademark Application Serial No. 88200721, as of April 2, 2019.
7             17.    Attached hereto as Exhibit 16 is a true and correct copy of the U.S.
8       Patent and Trademark Office’s Trademark Electronic Search System (TESS) report
9       for U.S. Trademark Application Serial No. 87299203, as of April 3, 2019.
10            18.    Attached hereto as Exhibit 17 is a true and correct copy of the U.S.
11      Patent and Trademark Office’s Trademark Electronic Search System (TESS) report
12      for U.S. Trademark Registration No. 4196102, from U.S. Trademark Application
13      Serial No. 85295741, as of April 2, 2019.
14            19.    Attached hereto as Exhibit 18 is a true and correct copy of an email that
15      I sent to Mr. Sanchez on March 18, 2019. Attached to that email were copies of my
16      August 16, 2018 cease and desist letter to Virtual Support, LLC (Exhibit 8 hereto),
17      the U.S. Postal Service Certified Mail Receipt and Return Receipt for that letter to
18      Virtual Support, LLC (Exhibit 9 hereto), and my email transmittal of that letter to
19      Virtual Support, LLC (Exhibit 10 hereto).
20            20.    Attached hereto as Exhibit 19 is a true and correct copy of an email that
21      I sent to Mr. Sanchez on March 29, 2019. Attached to that email was a copy of the
22      Declaration of Chris Steinmeyer Regarding the Weedmenu.com Domain, dated
23      March 29, 2019 and submitted concurrently herewith, and a proposed draft of a
24      “Plaintiff Octavio Sanchez d/b/a Weedmenu’s Notice of Dismissal Without
25      Prejudice of All Claims Against Defendant Ghost Management Group, LLC d/b/a
26      Weedmaps.”
27            21.    Attached as Exhibit 20 is a true and correct copy of an email that I
28      received from Mr. Sanchez on March 29, 2019.
                                                -4-
     Case 8:19-cv-00442-AG-KES Document 12 Filed 04/04/19 Page 5 of 5 Page ID #:63




1             22.    Attached as Exhibit 21 is a true and correct copy of a screenshot of the
2       Apple App Store page for the Weedmaps iOS mobile app located at
3       https://itunes.apple.com/us/app/weedmaps-marijuana-cannabis/id350189835, as of
4       April 3, 2019.
5             I declare under penalty of perjury under the laws of the United States of
6       America that the foregoing is true and correct.
7             Executed April 4, 2019.
8
9                                              /s/ Alan G. Laquer
                                               Alan G. Laquer
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -5-
